Exhibit 99.1News release via Canada NewsWire, Vancouver 604-669-7764 Attention Business Editors: Catalyst Paper Announces Closing of Private Placement of Class B 11% Senior Secured Notes Due December 15, 2016 RICHMOND, BC, May 19 /CNW/ - Catalyst Paper Corporation (TSX:CTL) today announced the closing of the private placement of US$110 million in aggregate principal amount of Class B 11% senior secured notes due December 15, 2016 at an offering price of 86.000% of the principal amount. The net proceeds of the offering of the Class B senior secured notes will be used for general corporate purposes. The Class B senior secured notes and the related guarantees have not been, and will not be, registered under the Securities Act, or any state securities laws, and may not be offered or sold in the United Sates absent registration or an applicable exemption from the registration requirements.
